           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

JIMMY NIXON
Reg. #12863-116                                             PLAINTIFF

v.                       No. 2:18-cv-120-DPM

A. RENDON, Guard, Forrest City
Low; DOE, Warden, Forrest City Low;
and ROBERT TANZY, AMY BOULWARE,
C. MARUKA, P. BENSON, and J. HAWKINS,
all individually and in their official capacities         DEFENDANTS

                             JUDGMENT
     Nixon's amended complaint is dismissed without prejudice.



                                                    {,/
                                 D.P. Marshall Jr.
                                 United States District Judge
